Citation Nr: 0934442	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability rating for an 
appendectomy scar.  

2.  Entitlement to an increased rating in excess of 10 
percent disabling for a right hand disability, to include 
degenerative joint disease of the right little finger and 
osteoarthritis of the right thumb.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision, which denied the 
Veteran's increased rating claims and continued the 
disability evaluations for his scar and right hand 
disabilities.  

In August 2008, the Veteran raised a service-connection claim 
for a right wrist disability and a right forefinger 
disability.  The RO has not adjudicated these service-
connection issues and they are REFERRED for proper 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evaluation.

The Veteran's representative asserted to the Board in an 
Informal Hearing Presentation dated in August 2009 that the 
Veteran's service-connected right hand disability and his 
service-connected appendectomy scar have both become 
significantly worse since his last VA examinations.  The 
associated medical records show that the Veteran's most 
recent VA examination addressing the severity of his 
appendectomy scar and right hand disability was conducted in 
December 2004.  When a veteran claims that his condition is 
worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination. Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The case is accordingly remanded to the RO so that the 
Veteran may be afforded VA examinations to determine the 
current level of severity for his appendectomy scar and right 
hand disability.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination(s) to determine the 
severity of his service-connected 
appendectomy scar and right hand 
disability.  The entire claims file 
must be made available to and reviewed 
by the examiner prior to the 
examination.  The examiner should 
indicate in the report that the entire 
file was reviewed.  The examination 
report should include a discussion of 
the Veteran's documented medical 
history regarding his right hand 
disability and his appendectomy scar, 
and should also address the Veteran's 
assertions that these conditions are 
worse than their current evaluation.  
All appropriate medical diagnostic 
tests should be accomplished, and all 
clinical findings should be reported in 
detail, in terms conforming to the 
applicable rating criteria. 

2.	Then, the RO should readjudicate the 
claims on the merits.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

